Citation Nr: 9902912	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to January 19, 1994, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD) and special monthly 
compensation under the provisions of 38 C.F.R. § 3.350(i) 
(1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that assigned a 100 percent evaluation for PTSD and 
special monthly compensation under the provisions of 
38 C.F.R. § 3.350(i), effective January 19, 1994.

The appeal was previously remanded by the Board in January 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  An April 1992 rating decision denied an evaluation 
greater than 10 percent for PTSD.  The veteran was notified 
of this decision and his right to appeal, but he did not 
initiate an appeal within one year and it became final.

3.  The veteran filed a claim for an increased rating for 
PTSD on December 14, 1993; it is factually demonstrated that 
the increase in the veteran's PTSD, causing him to be 
unemployable, occurred on February 2, 1993.



CONCLUSIONS OF LAW

1.  The April 1992 rating decision denying an increased 
rating for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156, 20.302 (1998).

2.  The criteria for an effective date of February 2, 1993, 
for the assignment of a 100 percent evaluation for PTSD and 
special monthly compensation under the provisions of 
38 C.F.R. § 3.350(i) have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.7, Part 4, 
Diagnostic Code 9411 (effective prior to November 7, 1996) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  Pertinent treatment records have been 
obtained and the veteran has been afforded a personal 
hearing.  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The record reflects that, in March 1992, the veteran filed a 
request for an increased evaluation for his PTSD.  A rating 
decision in April 1992 denied an increased evaluation for his 
PTSD.  The veteran was notified of that action by official 
letter, dated in April 1992.  This letter advised him of his 
right to appeal that decision, but he did not appeal that 
decision within one year and it became final.

In a statement received, December 14, 1993, the veteran 
requested an increased rating for his PTSD.

38 C.F.R. § 3.400(o)(2) provides that the earliest date that 
an increase in disability compensation may be assigned is 
when it is factually ascertainable that an increase in the 
disability has occurred if a claim is received within one 
year from the date; otherwise, the increase will be from the 
date of receipt of the claim.

Therefore, the earliest date that may be assigned is December 
14, 1993, or during one year prior thereto if it is factually 
ascertainable that the increase in disability occurred within 
one year prior to December 14, 1993. Harper v. Brown, 10 Vet. 
App. 125 (1997).

A claim for a total rating based on individual 
unemployability received from the v in August 1993 indicates 
that he had worked full-time until February 2, 1993, when he 
was admitted to a VA medical facility where he received 
treatment for substance abuse and PTSD.  A VA medical report 
dated in October 1993 reveals that the veteran had been in 
aftercare outpatient treatment since early March of that year 
after completing a substance abuse program. The comment was 
made that an MMPI in March 1993 had shown signs of paranoid 
ideation and other disturbances. His symptoms of PTSD had 
been worse since his sobriety, said not be uncommon as drug 
and alcohol use can mask such symptoms.

A hospital discharge summary, relating to a period of VA 
hospitalization from January to April 1994, reflects that the 
veteran underwent a program for treatment of PTSD.  The 
diagnoses included PTSD and the veteran's GAF at the time of 
hospitalization was 35.  His highest GAF during the prior 
year was indicated to be 35.  This period of hospitalization 
began on January 19, 1994.

In order for the veteran to be awarded a 100 percent 
schedular evaluation under Diagnostic Code 9411, in effect 
prior to November 7, 1996, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, 
or be demonstrably unable to obtain or retain employment.  He 
only need meet one of these criteria.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

The evidence of record reflects that the veteran was 
unemployed for the period from January 19, 1993, to January 
19, 1994.  The Diagnostic and Statistical Manual of Mental 
Disorders 4th Ed., (DSM IV), reflects that a GAF score of 41 
to 50 reflects serious symptoms or any serious impairment in 
occupational functioning such as unable to keep a job.  A GAF 
of 31 to 40 reflects major impairment in several areas such 
as unable to work.

Although the veteran's primary treatment in February and 
March 1993 was related to substance abuse, he did carry a 
dual diagnosis and mental status examination was significant 
for PTSD symptoms.  In light of the findings related to the 
hospitalization beginning January 19, 1994, for PTSD, and the 
indication that the veteran's GAF in the prior year had been 
35, as well as the indication that his GAF in early February 
1993 had been 50, the Board concludes that the evidence is at 
least in equipoise with respect to whether or not the veteran 
was unable to work beginning February 2, 1993.  In resolving 
all doubt in the veteran's behalf, a 100 percent evaluation 
for PTSD is warranted effective that date.  38 U.S.C.A. 
§ 5107, 38 C.F.R. § 4.7.  Special monthly compensation under 
the provisions of 38 C.F.R. § 3.350(i) is based on having a 
single service-connected disability rated as 100 percent and 
an additional service-connected disability independently 
ratable as 60 percent.  With consideration of the award 
granted herein and that the veteran has a 60 percent 
evaluation for loss of use of the left hand, special monthly 
compensation under the provisions of 38 C.F.R. § 3.350(i) 
from February 2, 1993, is warranted.


ORDER

An effective date of February 2, 1993, for the assignment of 
a 100 percent evaluation for PTSD and special monthly 
compensation under the provisions of 38 C.F.R. § 3.350(i) is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597




- 6 -


